                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                            BLADEROOM GROUP LIMITED, et al.,
                                   8                                                         Case No. 5:15-cv-01370-EJD
                                                         Plaintiffs,
                                   9                                                         ORDER DENYING BLADEROOM’S
                                                   v.                                        MOTION FOR INJUNCTIVE RELIEF
                                  10
                                            EMERSON ELECTRIC CO, et al.,                     Docket No. 894
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13   I.       INTRODUCTION

                                  14            A jury returned a verdict in favor of Plaintiffs BladeRoom Group Ltd. and Bripco (UK)

                                  15   Ltd. (collectively, “BladeRoom”) on claims against Defendants Emerson Electric Co., Emerson

                                  16   Network Power Solutions, Inc. and Liebert Corporation (collectively, “Emerson”) for

                                  17   misappropriation of trade secrets and breach of contract, and awarded BladeRoom damages of

                                  18   $30,000,000. BladeRoom now moves for a permanent injunction pursuant to the California

                                  19   Uniform Trade Secrets Act (“CUTSA”), California Civil Code §§ 3422 and 3426.2.1 Dkt. No.

                                  20   894.

                                  21            Having reviewed the parties’ pleadings and revisited once again the trial record, the court

                                  22   has determined that BladeRoom did not sustain its burden to identify an irreparable injury for

                                  23   which damages available at law are inadequate. Accordingly, and for reasons that will be

                                  24   explained, the court will not issue a permanent injunction in BladeRoom’s favor.

                                  25

                                  26   1
                                         BladeRoom also sought an injunction under the Unfair Competition Law (“UCL”), California
                                  27   Business and Professions Code § 17203. That request is DENIED, as the court has since declined
                                       to enter a judgment for BladeRoom under the UCL. Dkt. No. 949.
                                  28   Case No.: 5:15-cv-01370-EJD
                                       ORDER DENYING BLADEROOM’S MOTION FOR INJUNCTIVE RELIEF
                                                                                      1
                                   1   II.    LEGAL STANDARD

                                   2          The CUTSA specifies that actual misappropriation of a trade secret may be enjoined. Cal.

                                   3   Civ. Code § 3426.2. To that end, Civil Code § 3422 permits a “final injunction . . . to prevent the

                                   4   breach of an obligation existing in favor of the applicant” under four circumstances. Two of those

                                   5   circumstances are implicated by this case: (1) “[w]here pecuniary compensation would not afford

                                   6   adequate relief; and (2) “[w]here it would be extremely difficult to ascertain the amount of

                                   7   compensation which would afford adequate relief.” Cal. Civ. Code § 3422. These statutory

                                   8   grounds “embody the requirement that to obtain an injunction a plaintiff ordinarily must show that

                                   9   the defendant’s wrongful acts threaten to cause irreparable injury, meaning injury that cannot

                                  10   adequately be compensated in damages.” Sygenta Crop Protection, Inc. v. Helliker, 138 Cal. App.

                                  11   4th 1135, 1167 (2006); accord Art Movers, Inc. v. Ni West, Inc., 3 Cal. App. 4th 640, 646 (1992)

                                  12   (“A permanent injunction is an equitable remedy for certain torts or wrongful acts of a defendant
Northern District of California
 United States District Court




                                  13   where a damage remedy is inadequate.”).

                                  14          In addition to showing irreparable injury and the inadequacy of monetary damages, the

                                  15   party moving for a permanent injunction must prove the other “well-established” elements

                                  16   traditionally associated with injunctive relief. See Whyte v. Schlage Lock Co., 101 Cal. App. 4th

                                  17   1443, 1449 (2002) (“Injunctions in the area of trade secrets are governed by the same principles

                                  18   applicable to injunctions in general.”); see also eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388,

                                  19   391 (2006) (“According to well-established principles of equity, a plaintiff seeking a permanent

                                  20   injunction must satisfy a four-factor test before a court may grant such relief.”). Those elements

                                  21   are “that, considering the balance of hardships between the plaintiff and defendant, a remedy in

                                  22   equity is warranted,” and “that the public interest would not be disserved by a permanent

                                  23   injunction.” Id.

                                  24          The party seeking an injunction “has the general burden of establishing the elements

                                  25   necessary” to obtain relief. Klein v. City of San Clemente, 584 F.3d 1196, 1201 (9th Cir. 2009).

                                  26   Ultimately, “[t]he decision to grant or deny permanent injunctive relief is an act of equitable

                                  27   discretion by the district court . . . .” eBay, Inc., 547 U.S. at 391. However, that discretion is less

                                  28   Case No.: 5:15-cv-01370-EJD
                                       ORDER DENYING BLADEROOM’S MOTION FOR INJUNCTIVE RELIEF
                                                                       2
                                   1   broad at the permanent stage than at the preliminary stage, because “[a] permanent injunction is

                                   2   very different from a pendente lite injunction.” Art Movers, Inc., 3 Cal. App. 4th at 646. “Like

                                   3   any judgment, a permanent injunction, notwithstanding its discretionary component, must be

                                   4   sufficiently supported by the evidence of record.” DVD Copy Control Ass’n, Inc. v. Kaleidescape,

                                   5   Inc., 176 Cal. App. 4th 697, 721 (2009). “If the evidence is insufficient to justify issuance of a

                                   6   permanent injunction, the trial court simply had no discretion to exercise.” Id. (quoting Dawson v.

                                   7   East Side Union High Sch. Dist., 28 Cal. App. 4th 998, 1041 (1994)).

                                   8   III.   DISCUSSION

                                   9          BladeRoom seeks a permanent injunction against Emerson and Vertiv Co. comprised of

                                  10   four general mandates: (1) orders enjoining the them from using and selling particular aspects and

                                  11   combinations of BladeRoom’s trade secrets; (2) an order requiring them to publish corrective

                                  12   advertising; (3) and order requiring them to reassign a patent to BladeRoom; and (4) an order
Northern District of California
 United States District Court




                                  13   requiring them to certify that all documents referencing BladeRoom or its technology have been

                                  14   destroyed. Whether this injunction should issue depends principally on whether BladeRoom has

                                  15   satisfied its burden to establish an irreparable injury incapable of being compensated by monetary

                                  16   damages.2 BladeRoom has not done so. In fact, the evidence admitted at trial supports the

                                  17   opposite conclusion.

                                  18          A.      Irreparable Injury and Inadequacy of Monetary Damages under CUTSA

                                  19          In the context of a permanent injunction to protect trade secrets, the first two elements of

                                  20   the four-factor test for injunctive relief are interrelated and appropriately examined together.

                                  21   Sygenta Crop Protection, Inc., 138 Cal. App. 4th at 1167. Indeed, “[i]rreparable harm may be

                                  22   established where there is the fact of an injury, such as that arising from a breach of contract, but

                                  23   where there is an inability to ascertain the amount of damage.” DVD Copy Control Ass’n, Inc.,

                                  24

                                  25
                                       2
                                         BladeRoom repeatedly references the jury’s finding under California Civil Code § 3426.3(c) that
                                       Emerson’s misappropriation was willful and malicious. The statute provides the remedy available
                                  26   for that finding, which notably is not an injunction. The court, therefore, has not considered that
                                       finding for the purpose of the instant analysis because “punitive injunctions are ordinarily
                                  27   inappropriate in trade secret actions.” Restatement (Third) of Unfair Competition § 44 cmt. c
                                       (1995).
                                  28   Case No.: 5:15-cv-01370-EJD
                                       ORDER DENYING BLADEROOM’S MOTION FOR INJUNCTIVE RELIEF
                                                                                          3
                                   1   176 Cal. App. 4th at 722. “In other words, to say that the harm is irreparable is simply another

                                   2   way of saying that pecuniary compensation would not afford adequate relief or that it would be

                                   3   extremely difficult to ascertain the amount that would afford appropriate relief.” Id.

                                   4           Conversely, “equitable remedies are usually unavailable where the remedy at law is

                                   5   adequate, as where damages are quantifiable,” because such remedies are extraordinary in nature.

                                   6   Id. at 726. “The usual remedy in tort actions is an award of damages, and the equitable remedy of

                                   7   an injunction was traditionally available only when the remedy of damages was inadequate.”

                                   8   Restatement (Third) of Unfair Competition § 44 cmt. b (1995).

                                   9           “With the merger of law and equity, courts are generally free to select the remedy or

                                  10   combination of remedies that most effectively protects the interests threatened by the defendant’s

                                  11   misconduct.” Id.

                                  12           B.      BladeRoom has not Shown that Damages are Inadequate
Northern District of California
 United States District Court




                                  13           To determine whether there exists in this case an irreparable harm incapable of being

                                  14   compensated with damages, it is important to recognize the particular interest BladeRoom believes

                                  15   is threatened by Emerson’s conduct. In its motion, BladeRoom contends that as a result of the

                                  16   misappropriation of its trade secrets by Emerson, “harmful competition will continue into the

                                  17   foreseeable future.” Dkt. No. 894, at 8:18. BladeRoom recounts, by way of past conduct, trial

                                  18   evidence showing Emerson used the misappropriated technology to divert Facebook’s data center

                                  19   business away from BladeRoom, and then used it again to obtain additional data center contracts

                                  20   from other large companies, such as Wal-Mart. Id. at 7:15-8:16. BladeRoom argues based on that

                                  21   evidence that without an injunction, “Emerson and BladeRoom will continue to directly compete

                                  22   for data center business from the same limited number of large technology and co-location

                                  23   customers . . . .” Id. at 8:18-20.

                                  24           In response, Emerson points out that if “harmful competition” is the interest at issue,

                                  25   BladeRoom quantified its injury from that competition before the jury. Having reviewed the trial

                                  26   record, the court agrees. During his testimony, BladeRoom’s damages expert, Michael Wagner,

                                  27   expressed the amount of “profits [BladeRoom] would have earned if it had built the Lulea 2

                                  28   Case No.: 5:15-cv-01370-EJD
                                       ORDER DENYING BLADEROOM’S MOTION FOR INJUNCTIVE RELIEF
                                                                       4
                                   1   project” for Facebook. Tr., Dkt. No. 872, at 3083:11-16. He then quantified “lost additional sales

                                   2   between 2016 and 2020.” Id. at 3083:18-20. Wagner opined that if BladeRoom had performed

                                   3   the Facebook contract, “they would have profiled this experience to other Hyperscale customers

                                   4   and other customers that they have and it would help them win future business,” and would have

                                   5   experienced a “marquee client effect.” Id. at 3083:23-3084:1; 3091:1-18. He considered a

                                   6   number of variables in the model he created for this calculation, including projected growth rates

                                   7   for BladeRoom and Emerson, geographic differences in profit earnings, Emerson’s projected

                                   8   growth rate, yearly operational costs, a discount rate, and a currency conversion rate to calculate

                                   9   total lost profits of $88,479,914 from 2016 through 2020. Id. at 3093:2-3105:24. Adding that to

                                  10   damages for the loss of the Facebook contract, Wagner calculated total lost profits, including “lost

                                  11   opportunities” over time, as $106,936,921. Id. at 3106:2. Given this testimony, it is apparent

                                  12   BladeRoom believed at trial that its losses from future competition could be compensated with
Northern District of California
 United States District Court




                                  13   monetary damages.

                                  14          BladeRoom’s attempt to downplay the testimony of its own damages expert is

                                  15   unpersuasive. In essence, BladeRoom argues it should be awarded injunctive relief in addition to

                                  16   damages because the jury did not award it more damages. Dkt. No. 932, at 4:1-12. That position,

                                  17   however, is not the equivalent of successfully demonstrating it was not possible to compensate

                                  18   BladeRoom for difficult-to-quantify future losses. See DVD Copy Control Ass’n, Inc., 176 Cal.

                                  19   App. 4th at 726. Nor can it be reconciled with the purpose of injunctive relief under these

                                  20   circumstances. Sygenta Crop Protection, Inc., 138 Cal. App. 4th at 1167. Simply put, the trial

                                  21   evidence shows that BladeRoom’s injury from future competition could be reduced to an amount

                                  22   of money, and a permanent injunction cannot be ordered merely because the requesting party did

                                  23   not receive the full extent of the legal relief it sought. The jury awarded BladeRoom the damages

                                  24   it found would fairly compensate BladeRoom for loss due to competition through 2020, and an

                                  25   injunction “would be redundant of the legal relief which the jury has already awarded.” Whiteside

                                  26   Biomechanics, Inc. v. Sofamor Danek Grp., Inc., 88 F. Supp. 2d 1009, 1020 (E.D. Mo. 2000).

                                  27          For these reasons, the court concludes that BladeRoom has not met its burden to establish

                                  28   Case No.: 5:15-cv-01370-EJD
                                       ORDER DENYING BLADEROOM’S MOTION FOR INJUNCTIVE RELIEF
                                                                       5
                                   1   an irreparable injury for which monetary damages are inadequate. See Klein, 584 F.3d at 1201.

                                   2   The court, therefore, will not issue a permanent injunction in its favor. See DVD Copy Control

                                   3   Ass’n, Inc., 176 Cal. App. 4th at 721.

                                   4   IV.    ORDER

                                   5          BladeRoom’s Motion for Injunctive Relief (Dkt. No. 894) is DENIED.

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: March 11, 2019

                                   9                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                  10                                                  United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:15-cv-01370-EJD
                                       ORDER DENYING BLADEROOM’S MOTION FOR INJUNCTIVE RELIEF
                                                                       6
